Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The instant application having Application No. 16/522,176 is presented for examination by the examiner.


 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4, 9, and 16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

As per claim 4, the word about renders the claim indefinite.  The range percentages of what falls inside or outside of “about” is not clear.  
As per claims 9 and 16, reciting that the message are encrypted with X.509 certificates is indefinite.  This can be read two ways.  The first way, it appears the 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




s 1-3 and 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USP Application Publication 2013/0274941 to Boeing.

As per claim 1, Boeing teaches a plurality of power consuming nodes connected to an electronic power grid (Figs. 3 and 6), wherein each of the plurality of power consuming nodes [nodes] is operatively connected to at least one neighboring power consuming node via a power bus (0066, 0067, 0125, and 0136); and a secure overlay model at one or more power bus controllers [agent inside of the processor unit; 0079], wherein the secure overlay model comprises software-defined logic configured to respond to power-related activity detected at the plurality of power consuming nodes by the one or more power bus controllers (0091, 0110, 0160).
As per claim 2, Boeing teaches the software-defined logic is embedded onto a field programmable gate array at the one or more power bus controllers (processor unit embodied as a FPGA containing one or more agents; 0096, 0101, and 0300).
As per claim 3, Boeing teaches the power-related activity comprises an over-current threshold exceeding a predetermined threshold (0157 and 0160).
As per claim 11, Boeing teaches the power-related activity comprises an inactive power bus [disconnection of a network component (0109); or change in power distribution to effectively 0; (0110)].
As per claim 12, Boeing teaches in response to detecting an inactive power bus, the secure overlay model is operable to initiate a control request protocol for reconfiguring the electronic power grid, wherein reconfiguring the electronic power grid comprises rearranging switches connecting power lines to a substation of the electronic 
As per claim 13, Boeing teaches the secure overlay model is further operable to initiate a resource discovery protocol for locating the at least one neighboring power consuming node prior to reconfiguring the electronic power grid (0168, 0176, and 0180).
As per claim 14, Boeing teaches the one or more power bus controllers comprise a database for storing information corresponding to neighboring power consuming nodes (0094).
As per claim 15, Boeing teaches the secure overlay model is further operable to initiate a status update protocol for determining a status of the at least one neighboring power consuming node prior to reconfiguring the electronic power grid (0171 and 0174).





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Boeing in view of USP Application Publication 2014/0368147 to Barrenscheen.

As per claim 4, Boeing teaches comparing the current measured to a threshold on the power line but does not explicitly teach the threshold is 125% of the rated current.  On the other hand, Barrenscheen teaches this limitation (0083).  Protection is enforced above this threshold as Barrenscheen teaches and 125% is an industry standard in the power grid industry.  Using this threshold does not yield any unpredictable results.  The claim is obvious because one of ordinary skill in the art can combine known methods which do not produce unpredictable results.  

As per claim 6, Boeing teaches the secure overlay model is further operable to initiate a resource discovery protocol for locating the at least one neighboring power consuming node prior to reconfiguring the electronic power grid (0168, 0176, and 0180).
As per claim 7, Boeing teaches the one or more power bus controllers comprise a database for storing information corresponding to neighboring power consuming nodes (0094).
.



Claims 9, 10, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Boeing in view of USP Application Publication 2013/0036311 to Akyol et al., hereinafter Akyol.
As per claims 9 and 16, Boeing does not explicitly teach the agents use X.509 to encrypt the messages that they send to one another.  One the other hand Akyol teaches a power grid system in which nodes secure their communications with the keys provided in X.509 certificates (0118 and 0224).  The claim is obvious because one of ordinary skill in the art can combine known methods which do not produce unpredictable results.   
As per claim 10 and 17, Boeing teaches the communications are transmitted via a TCP/IP wrapper (0098).

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the enclosed PTO-892 form.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R VAUGHAN/
Primary Examiner, Art Unit 2431